                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JORGE PARAMO MORA,                      :
                                         :
          Petitioner                     :
                                         :    CIVIL ACTION NO. 3:18-CV-2232
    v.                                   :
                                         :    (Judge Caputo)
 THOMAS McGINLEY, ET AL.,                :
                                         :
          Respondents                    :



                                    ORDER

     AND NOW, this 31st day of JANUARY 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED that:

     1.    The Clerk of Court is directed to TRANSFER this case to the
           United States District Court for the Eastern District of
           Pennsylvania.

     2.     The Clerk of Court is directed to CLOSE the case.


                                        /s/ A. Richard Caputo
                                        A. RICHARD CAPUTO
                                        United States District Judge
